DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/29/2022, is being considered by the examiner.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first data unit”, “a second data unit”, “a first time information”, “a second time information” must be shown, or the features must be canceled from the claims 12-13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of the U.S. Patent 10,945,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 10,945,021 B2.
Claims 12-13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of the U.S. Patent 10,547,893 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the US Patent 10,547,893 B2. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is a receiver in claim 13. 
            Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from the claim language, who or what device would perform operations in claim 13. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazato (US Patent Application Publication 2018/0034571 A1), (“Kitazato”), in view of Toma et al. (EP 3641318 A1), (“Toma”).
Regarding claim 12, Kitazato meets the claim limitations, as follows:
A receiving method (i.e. a reception method) [Kitazato; para. 0001] comprising: receiving first time information ((i.e. a reception unit which receives a signal including transmission media and absolute time information) [Kitazato; para. 0012]; (i.e. the absolute time information included in the signal received by the reception unit is added with mode information representing as being in this state) [Kitazato; para. 0113]), second time information (i.e. decoding time information of a presentation unit) [Kitazato; para. 0132], and control information ((i.e. control information) [Kitazato; para. 0113; Fig. 16, Fig. 14 - control information (MPT)]; (i.e. MMT package table (MPT)) [Kitazato; para. 0115] ; (i.e. the absolute time information included in the signal received by the reception unit is added with mode information representing as being in this state) [Kitazato; para. 0113]), the first time information indicating a start time of a time period (i.e. a certain period of
time) [Kitazato; para. 0011] corresponding to a first data unit (i.e. the absolute time information included in the signal received by the reception unit is added with mode information representing as being in this state, the mode information is modified to represent as being in a normal state a certain period of time prior to the shifted time) [Kitazato; para. 0113], the second time information (i.e. decoding time information of a presentation unit) [Kitazato; para. 0132] indicating an offset of a presentation time of a second data unit relative to the start time of the time period ((i.e. The time length information arranged in the MPU extended timestamp descriptor is formed by decoding time information of a presentation unit, transmitted first, represented by an offset time length from the presentation time of the first presentation unit, information representing time length for each presentation unit, and presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132]; (i.e. The same number of 16-bit fields of "dts_pts_offset" as the number of the presentation units are included. This field represents time from decoding time to presentation time of a presentation unit in time units represented in a timescale. That is, this field represents presentation time information represented by an offset time length from decoding time of a presentation unit) [Kitazato; para. 0138]), the control information indicating a time at which a leap second will occur ((i.e. a leap second is generated at the shifted time on the basis of the mode information) [Kitazato; para. 0014] (i.e. The time information generating unit generates time information by shifting, to shifted time, occurrence time of a leap second that can be represented by the absolute time information acquired from the external source) [Kitazato; para. 0005])  and an offset value (i.e. The time length information arranged in the MPU extended timestamp descriptor is formed by decoding time information of a presentation unit, transmitted first, represented by an offset time length from the presentation time of the first presentation unit, information representing time length for each presentation unit, and presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132]; and deriving the presentation time of the second data unit (i.e. FIG. 14 is a diagram illustrating a calculation method of decoding time DT and presentation time PT on a reception side) [Kitazato; para. 0140; Fig. 14] based on the first time information ((i.e. calculating decoding time and presentation time of each presentation unit in accordance with reception of data of the presentation unit) [Kitazato; para. 0149]; (i.e. Absolute time information illustrated in FIG. 21(a) is referred to in accordance with each video MPU and thereby presentation time (mpu_presentation_time) of a presentation unit (access unit) in the head is set. This presentation time is described in an MPU timestamp descriptor of an MP table as described above (see FIG. 11). This presentation time is, for example, absolute time corresponding to a presentation unit in the head of a video MPU added with a delay due to an encode buffer and a decode buffer as an offset) [Kitazato; para. 0162-0163; Figs. 11, 21]), the second time information (i.e. presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132], and the control information (i.e. The time length information arranged in the MPU extended timestamp descriptor is formed by decoding time information of a presentation unit, transmitted first, represented by an offset time length from the presentation time of the first presentation unit, information representing time length for each presentation unit, and presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132], wherein when the presentation time of the second data unit is after an occurrence of the leap second (i.e. Furthermore, the receiver 200 adjusts presentation time of each MPU after from and after the first MPU (presentation unit group) referring to absolute time information after occurrence of a leap second on the basis of the leap second control signal described above. Specifically, one second is added to each presentation time when occurrence of a leap second is insertion of the leap second) [Kitazato; para. 0188], the offset value is applied to the presentation time of the second data unit ((i.e. presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132]; (i.e. This presentation time is, for example, absolute time corresponding to a presentation unit in the head of a video MPU added with a delay due to an encode buffer and a decode buffer as an offset. In the example illustrated, for example assuming that each of a delay by the encode buffer and the decode buffer is one second, an offset of two seconds is added.) [Kitazato; para. 0202]). 
Kitazato does not explicitly disclose the following claim limitations (Emphasis added).
A receiving method comprising: receiving first time information, second time information, and control information, the first time information indicating a start time of a time period corresponding to a first data unit, the second time information indicating an offset of a presentation time of a second data unit relative to the start time of the time period, the control information indicating a time at which a leap second will occur and an offset value; and deriving the presentation time of the second data unit based on the first time information, the second time information, and the control information, wherein when the presentation time of the second data unit is after an occurrence of the leap second, the offset value is applied to the presentation time of the second data unit.   
However, in the same field of endeavor Toma further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In the MPD of the DASH or the SDP of the RTP, the content playback start clock time or the content decoding start clock time can be indicated, and these clock times are specified based on the reference clock, such as UTC (Coordinated Universal Time), which is defined in each multiplexing or transmission system. The PTS (Presentation Time Stamp) or DTS (Decoding Time Stamp) of an individual video frame or audio sample are also set based on the reference clock.) [Toma: para. 0093], (i.e. In the MPD of the DASH or the SDP of the RTP, the content playback start clock time or the content decoding start clock time can be indicated, and these clock times are specified based on the reference clock, such as UTC (Coordinated Universal Time), which is defined in each multiplexing or transmission system. The PTS (Presentation Time Stamp) or DTS (Decoding Time Stamp) of an individual video frame or audio sample are also set based on the reference clock. On the other hand, in the broadcasting, because a PCR (Program Clock Reference) serves as the reference clock, information indicating a correlation between the reference clocks of the broadcasting-side data and communication-side data is required when the broadcasting-side data and the communication-side data are to be synchronously played back) [Toma: para. 0093],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazato with Toma to include the content playback start clock time or the content decoding start clock time in the MPD of the DASH or the SDP of the RTP.  
Therefore, the combination of Kitazato with Toma will enable the system to synchronize the play back between the broadcasting-side data and the communication-side data [Toma: para. 0093]. 

Regarding claim 13, Kitazato meets the claim limitations, as follows:
A receiving apparatus (i.e. a reception apparatus) [Kitazato; para. 0001] comprising: a receiver that, in operation, receives first time information ((i.e. a reception unit which receives a signal including transmission media and absolute time information) [Kitazato; para. 0012]; (i.e. the absolute time information included in the signal received by the reception unit is added with mode information representing as being in this state) [Kitazato; para. 0113]), second time information (i.e. decoding time information of a presentation unit) [Kitazato; para. 0132], and control information ((i.e. control information) [Kitazato; para. 0113; Fig. 16, Fig. 14 - control information (MPT)]; (i.e. MMT package table (MPT)) [Kitazato; para. 0115] ; (i.e. the absolute time information included in the signal received by the reception unit is added with mode information representing as being in this state) [Kitazato; para. 0113]), the first time information indicating a start time of a time period (i.e. a certain period of time) [Kitazato; para. 0011] corresponding to a first data unit (i.e. the absolute time information included in the signal received by the reception unit is added with mode information representing as being in this state, the mode information is modified to represent as being in a normal state a certain period of time prior to the shifted time) [Kitazato; para. 0113], the second time information (i.e. decoding time information of a presentation unit) [Kitazato; para. 0132] indicating an offset of a presentation time of a second data unit relative to the start time of the time period ((i.e. The time length information arranged in the MPU extended timestamp descriptor is formed by decoding time information of a presentation unit, transmitted first, represented by an offset time length from the presentation time of the first presentation unit, information representing time length for each presentation unit, and presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132]; (i.e. The same number of 16-bit fields of "dts_pts_offset" as the number of the presentation units are included. This field represents time from decoding time to presentation time of a presentation unit in time units represented in a timescale. That is, this field represents presentation time information represented by an offset time length from decoding time of a presentation unit) [Kitazato; para. 0138]), the control information indicating a time at which a leap second will occur ((i.e. a leap second is generated at the shifted time on the basis of the mode information) [Kitazato; para. 0014] (i.e. The time information generating unit generates time information by shifting, to shifted time, occurrence time of a leap second that can be represented by the absolute time information acquired from the external source) [Kitazato; para. 0005])  and an offset value (i.e. The time length information arranged in the MPU extended timestamp descriptor is formed by decoding time information of a presentation unit, transmitted first, represented by an offset time length from the presentation time of the first presentation unit, information representing time length for each presentation unit, and presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132]; and a processor that, in operation (i.e. a processing unit which processes) [Kitazato; para. 0012], derives the presentation time of the second data unit (i.e. FIG. 14 is a diagram illustrating a calculation method of decoding time DT and presentation time PT on a reception side) [Kitazato; para. 0140; Fig. 14] based on the first time information ((i.e. calculating decoding time and presentation time of each presentation unit in accordance with reception of data of the presentation unit) [Kitazato; para. 0149]; (i.e. Absolute time information illustrated in FIG. 21(a) is referred to in accordance with each video MPU and thereby presentation time (mpu_presentation_time) of a presentation unit (access unit) in the head is set. This presentation time is described in an MPU timestamp descriptor of an MP table as described above (see FIG. 11). This presentation time is, for example, absolute time corresponding to a presentation unit in the head of a video MPU added with a delay due to an encode buffer and a decode buffer as an offset) [Kitazato; para. 0162-0163; Figs. 11, 21]), the second time information (i.e. presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132], and the control information (i.e. The time length information arranged in the MPU extended timestamp descriptor is formed by decoding time information of a presentation unit, transmitted first, represented by an offset time length from the presentation time of the first presentation unit, information representing time length for each presentation unit, and presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132], wherein when the presentation time of the second data unit is after an occurrence of the leap second (i.e. Furthermore, the receiver 200 adjusts presentation time of each MPU after from and after the first MPU (presentation unit group) referring to absolute time information after occurrence of a leap second on the basis of the leap second control signal described above. Specifically, one second is added to each presentation time when occurrence of a leap second is insertion of the leap second) [Kitazato; para. 0188], the offset value is applied to the presentation time of the second data unit ((i.e. presentation time information represented by an offset time length from decoding time for each presentation unit) [Kitazato; para. 0132]; (i.e. This presentation time is, for example, absolute time corresponding to a presentation unit in the head of a video MPU added with a delay due to an encode buffer and a decode buffer as an offset. In the example illustrated, for example assuming that each of a delay by the encode buffer and the decode buffer is one second, an offset of two seconds is added.) [Kitazato; para. 0202]). 
Kitazato does not explicitly disclose the following claim limitations (Emphasis added).
A receiving apparatus comprising: a receiver that, in operation, receives first time information, second time information, and control information, the first time information indicating a start time of a time period corresponding to a first data unit, the second time information indicating an offset of a presentation time of a second data unit relative to the start time of the time period, the control information indicating a time at which a leap second will occur and an offset value; and a processor that, in operation, derives the presentation time of the second data unit based on the first time information, the second time information, and the control information, wherein when the presentation time of the second data unit is after an occurrence of the leap second, the offset value is applied to the presentation time of the second data unit.  
However, in the same field of endeavor Toma further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In the MPD of the DASH or the SDP of the RTP, the content playback start clock time or the content decoding start clock time can be indicated, and these clock times are specified based on the reference clock, such as UTC (Coordinated Universal Time), which is defined in each multiplexing or transmission system. The PTS (Presentation Time Stamp) or DTS (Decoding Time Stamp) of an individual video frame or audio sample are also set based on the reference clock.) [Toma: para. 0093], (i.e. In the MPD of the DASH or the SDP of the RTP, the content playback start clock time or the content decoding start clock time can be indicated, and these clock times are specified based on the reference clock, such as UTC (Coordinated Universal Time), which is defined in each multiplexing or transmission system. The PTS (Presentation Time Stamp) or DTS (Decoding Time Stamp) of an individual video frame or audio sample are also set based on the reference clock. On the other hand, in the broadcasting, because a PCR (Program Clock Reference) serves as the reference clock, information indicating a correlation between the reference clocks of the broadcasting-side data and communication-side data is required when the broadcasting-side data and the communication-side data are to be synchronously played back) [Toma: para. 0093],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitazato with Toma to include the content playback start clock time or the content decoding start clock time in the MPD of the DASH or the SDP of the RTP.  
Therefore, the combination of Kitazato with Toma will enable the system to synchronize the play back between the broadcasting-side data and the communication-side data [Toma: para. 0093]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488